Citation Nr: 1730271	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-38 596A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by indigestion.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1959 to May 1962 and from May 1962 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2012 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2014 substantive appeal the Veteran requested a Travel Board hearing.  In May 2015 he withdrew the request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and is not shown to have otherwise been exposed to Agent Orange/herbicides in service.  

2.  A chronic disability manifested by indigestion was not manifested in service or for many years thereafter, and there is no probative evidence indicating that any such disability may be etiologically related to the Veteran's service.

3.  Diabetes mellitus was not manifested in service or for many years thereafter, and there is no probative evidence that such disability may be etiologically related to the Veteran's service.

4.  Cardiovascular disease was not manifested in service or for many years thereafter, and there is no probative evidence that such disease may be etiologically related to the Veteran's service.

CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by indigestion is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Service connection for ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in May 2011 and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), service personnel records and private and VA medical records have been secured.  He was afforded a VA examination to determine the nature and etiology of his disability manifested by indigestion.  As there is no evidence that his diabetes mellitus or heart disease may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in these matters is not necessary.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.
Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that on May 1962 reenlistment examination, his abdomen and viscera were abnormal; it was noted that there were relaxed bilateral inguinal rings, but no hernia.  In December 1962, he was seen for complaints of mild stomach cramps, nausea, vomiting and loose stools.  Examination found no rebound tenderness.  Medication and a light diet were prescribed.  In June 1964, he was seen for a complaint of vaguely defined chest pain for the last week or two.  Examination found normal heart beat; several days later it was noted that the chest pain had stopped.  In August 1964 he was seen for a complaint of stomach cramps, diarrhea and vomiting beginning that morning; medication was prescribed.  On August 1968 service separation examination, the heart, abdomen and viscera and endocrine system were all normal. 

Private medical records show that when the Veteran was seen for unrelated complaints in August 1973, examination of the abdomen found no tender area, and no enlarged organs or abnormal mass.  Heart sounds were of good quality and strong.  

On October 1980 VA general medical examination, the Veteran's heart size was normal, rhythm was regular and there was no murmur.  No organs or masses were palpable and there was no abdominal tenderness.  No hernia was noted.  

On October 1980 VA examination for hiatal hernia, the examiner noted that available STRs were reviewed, and that there was nothing indicating that a hiatal hernia was diagnosed during service.  The Veteran stated that on several occasions during service he had gastrointestinal symptoms, but no upper gastrointestinal series was done in service.  He was told he had a "nervous stomach."  It was noted that in June 1980 he was seen in the surgery clinic of a VA facility for complaints of fullness after eating and burning or aching substernal pain associated with nausea and vomiting on occasion since 1965.  An upper gastrointestinal series in June 1980 showed a small hiatal hernia with free esophageal reflux.  There was no evidence of an active peptic ulcer and no radiographic evidence of esophagitis.  The diagnosis was small hiatal hernia with esophageal reflux.  

On the Veteran's October 1997 admission to a VA hospital, a past history of diabetes mellitus was noted.  The was a questionable history of myocardial infarction in 1996.  It was noted that the Veteran had undergone hiatal hernia repair on four occasions, the first being in 1988.

Private medical records show that in July 1999 the Veteran was noted to have a history of heart disease with coronary artery blockage.

In June 2011, the Defense Personnel Records Information Retrieval System reported that a ship history for the USS Southerland was reviewed.  It was noted that the ship spent two periods in the Gulf of Tonkin, and conducted a 10-day period of Naval Gunfire Support operations in the coastal waters of Vietnam.  January to March 1968 deck logs from the National Archives and Records Administration document that the USS Southerland arrived, anchored and then departed Da Nang, Vietnam.  The Veteran's service personnel records show that he served on the USS Southerland from May to August 1968.

On November 2012 VA examination of the esophagus, the Veteran reported a hiatal hernia repair in 1988.  He said that his reflux problems had "pretty much" resolved.  The diagnosis was hiatal hernia.  The examiner stated that the Veteran's stomach condition was less likely as not incurred in or caused by an in-service illness or event.  He noted that the Veteran was found to have gastrointestinal dysfunction involving nausea, vomiting and loose stools in December 1962 and August 1964.  He said that the Veteran now had complaints of gastroesophageal reflux disease associated with hiatal hernia, and that these are separate and unrelated conditions.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Substantiating a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Disability Manifested by Indigestion 

The record shows the Veteran has a history of hiatal hernia (a digestive disability manifested by indigestion) post multiple surgeries.  During service he was seen on two occasions, in 1962 and again in 1964, for complaints involving stomach cramps, nausea, vomiting and/or loose stools.  (On re-enlistment examination in May 1962 he was noted to have relaxed inguinal rings, but no hernia.  Notably, inguinal hernias are herniations of a loop of the intestine into the inguinal canal and are unrelated to hiatal hernias.  See Dorland's 32nd Ed. (2012) at 850.)  

Consequently, what remains necessary to substantiate this claim is competent evidence that the current chronic disability (postoperative hiatal hernia) is etiologically related to the Veteran's service/complaints and findings therein.  The two occasions in service when the Veteran was seen for indigestion type complaints were acute isolated episodes, which resolved without residuals.  The Veteran  served for more than four years following the second incident without further gastrointestinal complaints notes in the STRs.  On August 1968 service separation examination, his abdomen was normal on clinical evaluation.  A hiatal hernia was not documented prior to June 1980, when it was shown by an Upper GI series.  While the Veteran stated on October 1980 VA examination that he had had gastrointestinal symptoms since 1965, continuity of such symptoms is not supported by the record (and hiatal hernia is not a chronic disease listed in 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F 3d 1331, 1338-40 (Fed. Cir. 2013)).  

Whether or not a hiatal hernia diagnosed many years after service may be related to remote service/acute illness therein is a medical question that is beyond the scope of lay observation or common knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical opinion in the record that addresses that question is in the report of the November 2012 VA examination, when the examiner concluded that the Veteran's current stomach condition was unrelated to his episodes of gastrointestinal distress in service.  The opinion reflects familiarity with the record/the Veteran's medical history, and includes rationale that cites to supporting factual data.  It is probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary is persuasive.  The Veteran is a layperson, and has not presented any medical opinion or medical literature supporting his allegation that his claimed disability manifested by indigestion is etiologically related to his service/complaints therein.  Therefore, his opinion regarding the etiology of the claimed disability is not probative evidence.    

The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Diabetes mellitus and ischemic heart disease 

Certain chronic diseases (to include diabetes mellitus and cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus and cardiovascular disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases (listed in 38 C.F.R. § 3.309(e), and including diabetes mellitus and ischemic heart disease) may be service connected on a presumptive basis as due to exposure to herbicides, if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.   Ischemic heart disease includes cardiovascular disease and myocardial infarction.  38 C.F.R. § 3.309(e).

The Veteran claims that his diabetes and arteriosclerotic heart disease are due to exposure to Agent Orange in service.  He alleges that when he was first assigned to (and arrived at) the USS Southerland, the ship was anchored in Da Nang harbor in such proximity to shore that wind could have carried Agent Orange to the ship.  
Development of pertinent records (ship's logs) revealed that while the USS Southerland was indeed anchored in Da Nang harbor, that took place in February 1968, months before the Veteran was first assigned to that ship, in May 1968, and his exposure to Agent Orange in service on the basis that he was so exposed by virtue of service on the USS Southerland while it was in the inland waterways of Vietnam is not shown.  Accordingly, service connection for diabetes mellitus and/or ischemic heart disease on a presumptive basis as due to exposure to herbicides/Agent Orange is not warranted.  

The record shows that the Veteran's diabetes mellitus and cardiovascular/ischemic heart disease were each initially manifested/diagnosed  many years following service; he does not allege otherwise.  A private physician who has treated the Veteran for more than five years has opined that given the Veteran's exposure to Agent Orange it was plausible that his cardiovascular disease could have been affected by such exposure.  Since the Veteran is not shown to have been exposed to Agent Orange/herbicides in service, that opinion is based on an inaccurate factual premise, and has no probative value.   

Although it is not entirely clear from the record exactly when the Veteran's diabetes mellitus and ischemic heart disease were first diagnosed, a history of diabetes was first noted in 1997, and a there was a questionable history of heart attack in 1996.  Thus, based on the record, these claimed disabilities were first shown nearly 20 years after the Veteran's discharge from service.  Therefore, service connection for diabetes or cardiovascular disease on the basis that either they became manifest in service, or on a chronic presumptive basis (under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

There is no evidence in the record that either diabetes mellitus or ischemic heart disease may otherwise be etiologically related to the Veteran's service.  He has not presented any medical opinion (other than that rejected above as premised on an inaccurate factual premise) or medical literature suggesting that diabetes mellitus or cardiovascular disease is etiologically related to, his service.  

In summary, while the record shows that the Veteran now has type 2 diabetes and an ischemic heart disease, it does not show that either disease is etiologically related to his service.  The preponderance of the evidence is against these claims.  Accordingly, the appeal in these matters must be denied.


ORDER

Service connection for a disability manifested by indigestion, diabetes mellitus and ischemic heart disease is denied.


REMAND

The Veteran claims he has bilateral hearing loss and tinnitus due to exposure to acoustic trauma in service.  His service personnel records show that he was a boiler-man in service; it may reasonably be assumed that by virtue of his occupation in service he was exposed to hazardous levels of noise therein.

Audiometry on the Veteran's March 1962 re-enlistment examination found that right ear puretone thresholds, in decibels, were 15 (30), 15 (25), 5 (15), 10 (20) and 30 (35) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Left ear puretone thresholds, in decibels, were 25 (40), 30 (40), 25 (35), 20 (30) and 40 (45).  The figures in parentheses represent the conversions of American Standard Associates values to International Standards Organization values.  A high frequency hearing loss in both ears was noted.  

On October 1980 VA neurological examination, the Veteran stated he had a history of a closed head injury, but had no problems hearing.  Audiometry showed that he had a hearing loss disability in each ear.  

On July 2011 VA audiological examination, the diagnosis was bilateral sensorineural hearing loss (SNHL).  The examiner reviewed the record and stated that the audiogram on the 1962 enlistment examination was within normal limits.  She stated that any opinion regarding the etiology of the Veteran's bilateral hearing loss would be based on speculation since an audiogram was not conducted on the service separation examination.  Notably, the examiner failed to acknowledge that the March 1962 audiometry in service showed elevated puretone thresholds in the right ear and a hearing loss disability in the left ear.  

In August 2013, a private physician noted that the Veteran had tinnitus and a SNHL.  He stated that the hearing loss was consistent with noise exposure.  

Service connection has been established for, among other disabilities, residuals of a traumatic brain injury (TBI).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The record should be forwarded to an audiologist (other than the July 2011 examiner) for review and an advisory medical opinion regarding the likely etiology of the Veteran's bilateral hearing loss and tinnitus, and specifically, whether it is at least as likely as not (a 50% or greater probability) that the bilateral hearing loss and/or tinnitus are related to his service/acknowledged exposure to noise trauma therein, or are secondary to his service-connected residuals of TBI.  

The consulting provider must include rationale with all opinions; the rationale must address the significance of the March 1962 audiogram (particularly as there was no separation audiometry).

2.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


